UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-04447 Brandywine Fund, Inc. (Exact name of Registrant as specified in charter) P.O. Box 4166 Greenville, Delaware 19807 (Address of principal executive offices) (Zip code) William F. D’Alonzo P.O. Box 4166 Greenville, DE19807 (Name and address of agent for service) (302) 656-3017 Registrant's telephone number, including area code Date of fiscal year end: SEPTEMBER 30 Date of reporting period: June 30, 2012 Item 1. Schedule of Investments. Brandywine Fund, Inc. Schedule of Investments June 30, 2012 (Unaudited) Shares or Principal Amount Value Common Stocks - 97.6% (a) CONSUMER DISCRETIONARY Apparel Retail - 8.4% American Eagle Outfitters Inc. $ Chico’s FAS Inc. Genesco Inc.* Ross Stores Inc. The TJX Companies Inc. Zumiez Inc.* Apparel, Accessories & Luxury Goods - 6.1% Lululemon Athletica Inc.* PVH Corp. Under Armour Inc.* VF Corp. Catalog Retail - 0.8% HSN Inc. Footwear - 1.0% Skechers U.S.A. Inc.* Housewares & Specialties - 2.2% Jarden Corp. Leisure Facilities - 0.9% Cedar Fair L.P. Restaurants - 2.3% Panera Bread Co.* Specialty Stores - 10.2% Dick’s Sporting Goods Inc. GNC Holdings Inc. Hibbett Sports Inc.* Sally Beauty Holdings Inc.* Ulta Salon, Cosmetics &  Fragrance Inc. Vitamin Shoppe Inc.* Total Consumer Discretionary CONSUMER STAPLES Household Products - 2.6% Church & Dwight Co. Inc. Packaged Foods & Meats - 0.4% The Hain Celestial Group Inc.* Total Consumer Staples FINANCIALS Property & Casualty Insurance - 2.1% The Allstate Corp. Residential REITs - 3.8% Camden Property Trust Post Properties Inc. Thrifts & Mortgage Finance - 0.7% Ocwen Financial Corp.* Total Financials HEALTH CARE Biotechnology - 2.0% Celgene Corp.* Health Care Facilities - 0.3% HealthSouth Corp.* Health Care Services - 5.9% Express Scripts Holding Co.* Omnicare Inc. Team Health Holdings Inc.* Health Care Supplies - 0.2% Haemonetics Corp.* Life Sciences Tools & Services - 0.1% ICON PLC - SP-ADR* Managed Health Care - 1.8% UnitedHealth Group Inc. Pharmaceuticals - 0.7% Impax Laboratories Inc.* Watson Pharmaceuticals Inc.* Total Health Care INDUSTRIALS Aerospace & Defense - 2.3% Precision Castparts Corp. Construction & Engineering - 1.0% Dycom Industries Inc.* MasTec Inc.* Construction & Farm Machinery & Heavy Trucks - 3.2% Wabtec Corp. Diversified Support Services - 0.1% Healthcare Services Group Inc. Environmental & Facilities Services - 1.5% Clean Harbors Inc.* Tetra Tech Inc.* Heavy Electrical Equipment - 0.9% The Babcock & Wilcox Co.* Human Resource & Employment Services - 2.7% Robert Half International Inc. Trading Companies & Distributors - 3.2% Air Lease Corp.* United Rentals Inc.* WESCO International Inc.* Trucking - 2.8% Hertz Global Holdings Inc.* Landstar System Inc. Swift Transportation Co.* Total Industrials INFORMATION TECHNOLOGY Application Software - 4.3% Cadence Design Systems Inc.* Mentor Graphics Corp.* Nuance Communications Inc.* Communications Equipment - 4.0% ADTRAN Inc. Arris Group Inc.* Qualcomm Inc. Computer Hardware - 8.1% Apple Inc.* Data Processing & Outsourced Services - 5.3% FleetCor Technologies Inc.* Heartland Payment Systems Inc. Vantiv Inc.* Visa Inc. Electronic Components - 2.4% Amphenol Corp. Total Information Technology MATERIALS Construction Materials - 0.2% Eagle Materials Inc. Specialty Chemicals - 1.3% The Valspar Corp. Steel - 1.8% Carpenter Technology Corp. Total Materials Total common stocks (cost $942,056,402) Short-Term Investments – 3.8% (a) Commercial Paper - 3.5% $ Prudential Funding, LLC,  due 07/02/12, discount of 0.13% Variable Rate Demand Note - 0.3% American Family Financial  Services, 0.10% Total short-term investments (cost $40,434,469) Total investments - 101.4% (cost $982,490,871) Liabilities, less  other assets - (1.4%) (a) ) TOTAL NET ASSETS - 100.0% $ * Non-dividend paying security. (a) Percentages for the various classifications relate to net assets. The cost basis of investments for federal income tax purposes at June 30, 2012 was as follows+: Cost of investments $ Gross unrealized appreciation $ Gross unrealized depreciation ) Net unrealized appreciation $ +Because tax adjustments are calculated annually, the above table does not reflect tax adjustments. For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent semi-annual or annual report. THE SCHEDULE OF INVESTMENTS SHOULD BE READ IN CONJUNCTION WITH THE FINANCIAL STATEMENTS AND NOTES TO FINANCIAL STATEMENTS WHICH ARE INCLUDED IN THE FUND’S AUDITED ANNUAL REPORT OR SEMI-ANNUAL REPORT.THESE REPORTS INCLUDE ADDITIONAL INFORMATION ABOUT THE FUND’S SECURITY VALUATION POLICIES AND ABOUT CERTAIN SECURITY TYPES INVESTED IN BY THE FUND. Summary of Fair Value Exposure The Fund has adopted fair valuation accounting standards that establish an authoritative definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs used to develop the measurements of fair value.These inputs are summarized in the three broad levels listed below: Level 1 – Valuations based on unadjusted quoted prices in active markets for identical assets. Level 2 – Valuations based on quoted prices for similar securities or in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3 – Valuations based on inputs that are unobservable and significant to the overall fair value measurement. The following table summarizes the Fund’s investments as of June 30, 2012, based on the inputs used to value them: Valuation Inputs Investments in Securities Level 1 – Common Stocks $ Level 2 –Short-Term Commercial Paper Short-Term Variable Rate Demand Note Total Level 2 Level 3 - Total $ It is the Fund’s policy to recognize transfers between levels at the end of the quarterly reporting period.There were no transfers between levels during the period ended June 30, 2012. See the Schedule of Investments for the investments detailed by industry classification. Item 2. Controls and Procedures. (a) The Registrant's President/Chief Executive Officer and Treasurer/Chief Financial Officer have concluded that the Registrant's disclosure controlsand procedures (as defined in Rule 30a-3(c) under the Investment CompanyAct of 1940 (the "1940 Act")) (17 CFR 270.30a-3(c)) are effective as of adate within 90 days of the filing date of the report that includes thedisclosure required by this paragraph, based on the evaluation of thesecontrols and procedures required by Rule 30a-3(b) under the 1940 Act(17CFR 270.30a-3(b)) and Rule 13a-15(b) or Rule 15d-15(b) under theSecurities Exchange Act of 1934, as amended (17 CFR 240.13a-15(b) or 240.15d-15(d)). (b) There were no changes in the Registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act) (17 CFR 270.30a-3(d)) that occurred during the Registrant's last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. Separate certifications for each principal executive officer and principal financial officer of the Registrant as required by Rule 30a-2(a) under the 1940 Act (17 CFR 270.30a-2(a)).Filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Brandywine Fund, Inc. By (Signature and Title)/s/William F. D’Alonzo William F. D’Alonzo, President Date August 2, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By (Signature and Title)/s/William F. D’Alonzo William F. D’Alonzo, President Date August 2, 2012 By (Signature and Title) /s/J. Gordon Kaiser J. Gordon Kaiser, Treasurer Date August 2, 2012
